
	
		III
		110th CONGRESS
		2d Session
		S. RES. 699
		IN THE SENATE OF THE UNITED STATES
		
			September 30
			 (legislative day, September 17), 2008
			Mr. Dodd (for himself,
			 Ms. Collins, Mr. Biden, Mr.
			 McCain, Mr. Leahy, and
			 Mr. Obama) submitted the following
			 resolution; which was considered and agreed to
		
		RESOLUTION
		Supporting the work of firefighters to
		  educate and protect the Nation’s communities, and the goals and ideals of Fire
		  Prevention Week, October 5–11, 2008, as designated by the National Fire
		  Protection Association.
	
	
		Whereas firefighters have maintained their dedication to
			 the health and safety of the American public since the first American fire
			 departments were organized in the colonial era;
		Whereas more than 1,140,000 firefighters protect the
			 United States through their heroic service;
		Whereas approximately 1,600,000 fires are reported
			 annually;
		Whereas 102 firefighters lost their lives in the line of
			 duty in 2007;
		Whereas fire departments responded to nearly 400,000 home
			 fires in 2006;
		Whereas, in 2006, there were an estimated 396,000 reported
			 home structure fires resulting in 2,580 civilian deaths and 12,500 civilian
			 injuries, and $6,800,000,000 in direct damage in the United States;
		Whereas home fires cause 80 percent of civilian fire
			 deaths and 76 percent of injuries;
		Whereas heating equipment and smoking are the leading
			 causes of civilian home fire deaths;
		Whereas children under 5 and older adults face the highest
			 risk of home fire death, but young adults face a higher risk of home fire
			 injury;
		Whereas electrical distribution and lighting equipment
			 were involved in an estimated 20,900 reported home fires in 2005;
		Whereas home fires in 2005 resulted in 500 civilian deaths
			 and 1,100 injuries, with an estimated $862,000,000 in direct property damage
			 per year;
		Whereas working smoke alarms cut the risk of dying in
			 reported home structure fires in half;
		Whereas 65 percent of reported home fire deaths in 2000
			 through 2004 resulted from fires in homes with no smoke alarms or no working
			 smoke alarms;
		Whereas Fire Prevention Week is the longest running public
			 health and safety observance on record;
		Whereas we have honored firefighters for educating the
			 American public since President Harding declared the first Fire Prevention Week
			 in 1922;
		Whereas the National Fire Protection Association has
			 designated the week of October 5–11, 2008, as Fire Prevention Week; and
		Whereas educating Americans on methods to prevent home
			 fires continues to be a priority for all firefighters: Now, therefore, be
			 it
		
	
		That the Senate—
			(1)supports the work
			 of firefighters to educate and protect the Nation's communities; and
			(2)supports the
			 goals and ideals of Fire Prevention Week, October 5–11, 2008, as designated by
			 the National Fire Protection Association.
			
